Citation Nr: 1546010	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of prostate cancer, status post brachytherapy, to include the propriety of the reduction from a 100 percent rating to a 10 percent rating, effective April 1, 2014.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which reduced the Veteran's rating for his residuals of prostate cancer, status post brachytherapy, from 100 percent to 10 percent, effective April 1, 2014.  Thereafter, the Veteran perfected an appeal as to the propriety of the reduction as well as the currently assigned 10 percent rating.

In addition the paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Here, the Board notes that there are outstanding VA and private treatment records relevant to the Veteran's claim.  In this regard, the record contains VA treatment records dated through January 11, 2012.  However, the Veteran identified ongoing relevant treatment at the VA in West Haven, Connecticut, specifically in February, April, and May 2014.  See VA Form 9, received May 2014.  The Board also notes that, although the AOJ cited electronic review of VA treatment records dated through July 1, 2013, in the April 2014 statement of the case, and through September 15, 2015 in an unrelated October 2015 rating decision, such records have not been fully incorporated into the Veteran's VBMS and or VVA file.  Therefore, a remand is necessary in order to obtain such outstanding VA treatment records.

Additionally, the Veteran mentioned that his private physician, located in Danbury, Connecticut, whom he sees for an unrelated sinus problem, documented his urinary problems during a March 2013 visit.  See VA Form 21-4138, received March 2013.  Accordingly, these private records, along with the VA records, should be obtained on remand.

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his residuals of prostate cancer.  In this regard, the Board observes that he was last examined by VA in November 2012.  Thereafter, the Veteran alleged in his April 2014 substantive appeal that he was presently awaking three times a night to urinate and voided every two hours during the  daytime, with strong urgency and some uncontrolled leakage of urine.  Therefore, as the evidence suggests that the Veteran's residuals of prostate cancer symptomatology may have increased in severity since the November 2012 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate medical records from the VA Connecticut Healthcare System, dated from January 11, 2012, and any records thereafter, specifically to include records dated in February, April, and May 2014, with the Veteran's electronic claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Take appropriate action to obtain the March 2013 private treatment records from the Veteran' private physician located in Danbury, Connecticut, identified by the Veteran on VA Form 21-4138, received March 2013.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his residuals of prostate cancer.  The examiner should review the claims file.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should describe the nature and severity of all residuals of prostate cancer, to include voiding dysfunction manifested by urine leakage, urinary frequency, and/or obstructed voiding, and/or renal dysfunction.  

The examiner should also comment on the function impact the Veteran's residuals of prostate cancer has on his daily life and employability.  A rationale for all opinions offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


